UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4610


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALLEN GREY BEASLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:11-cr-00037-JPJ-PMS-1)


Submitted:   April 8, 2013                 Decided:   April 16, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael L. Dennis, GALUMBECK, DENNIS & KEGLEY, Tazewell,
Virginia, for Appellant.   Jean Barrett Hudson, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Allen      Grey       Beasley     appeals     the    240-month,          downward

departure sentence he received on his conviction of conspiring

to    distribute            and     possess        with     intent           to     distribute

methamphetamine, in violation of 21 U.S.C.A. §§ 841(b)(1)(A) and

846 (West 1999 & Supp. 2012).                  Although the Government has filed

a motion to dismiss the appeal under United States v. Hill, 70
F.3d 321, 324 (4th Cir. 1995), as challenging only the extent of

the   substantial           assistance       downward      departure          that     Beasley

received,    we    believe          that   Beasley’s       appellate          arguments      are

better   read          as     essentially          challenging         his        sentence    as

procedurally and substantively unreasonable, as measured against

the sentence received by one of his codefendants who did not

provide substantial assistance to the Government.                                 We therefore

deny the Government’s motion.

             Nevertheless, we affirm the judgment of the district

court.   We discern no procedural error with the district court’s

computation       of    the       Guidelines       range   or    its    weighing       of    the

various applicable factors — including the sentence received by

Beasley’s codefendant — in determining the length of Beasley’s

sentence.     See Gall v. United States, 552 U.S. 38, 51 (2007);

see   also   18    U.S.C.          §§ 3553(a),       (e)   (2006);       U.S.       Sentencing

Guidelines Manual § 5G1.1(b).                   Nor has Beasley identified any

reason to disturb the presumptive substantive reasonableness of

                                               2
his below-Guidelines sentence.           United States v. Susi, 674 F.3d
278, 289 (4th Cir. 2012) (a sentence falling below the advisory

Guidelines range is presumptively reasonable).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     3